                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT GREENEVILLE

  CHRISTOPHER D. TAYLOR,           )
                                   )                    Case No. 2:20-cv-155
        Petitioner,                )
                                   )                    Judge Travis R. McDonough
  v.                               )
                                   )                    Magistrate Judge Cynthia R. Wyrick
  JARED EFFLER, MARNEY E. GILLIAM, )
  TODD BURNETTE, PHILLIP KAZEE,    )
  and JERRY MIFFLIN,               )
                                   )
        Respondents.               )


                                     JUDGMENT ORDER



        In accordance with the Memorandum Opinion entered herewith, the Clerk is

 DIRECTED to transfer this entire action to the United States District Court for the Northeastern

 Division of the Middle District of Tennessee and CLOSE this Court’s file.


                                             /s/ Travis R. McDonough
                                             TRAVIS R. MCDONOUGH
                                             UNITED STATES DISTRICT JUDGE

 ENTERED AS A JUDGMENT
    s/ John Medearis
   CLERK OF COURT




Case 2:20-cv-00155-TRM-CRW Document 5 Filed 07/22/20 Page 1 of 1 PageID #: 13
